DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over W.I.P.O. Publication No. WO 2015/070274 A2 by Vielhaber (hereinafter VIELHABER) in view of U.S. Patent No. 3,391,565 to Linnerz et al., hereinafter LINNERZ.  Citation to VIELHABER will be made to the U.S. counterpart publication, U.S. Patent Application Publication No. US 2016/0361743 A1.
Regarding Claim 1, VIELHABER discloses an extrusion machine (1) (1 in Fig. 1; ¶[0042]) for continuous manufacture of profiles (2) (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3) (3 in Fig. 1; ¶[0042]), comprising
- a main frame (5) (5 in Fig. 1; ¶[0044]),
- a drive unit (45) with a drive device (9) (9 in Figs. 1 and 2; ¶[0045]) and with a drive shaft (44) (27 in Fig. 2; ¶[0059]), which drive shaft (44) defines a drive axis (8) (8 in Fig. 1; ¶[0045]);
- at least one friction wheel (4) (4 in Fig. 1; ¶[0043]) rotatable about the drive shaft (8), which friction wheel (4) is provided with at least one peripheral groove and is in drive connection with the drive device (9),
- a bearing unit (48) with a first bearing device (49) (bearing shown inside drive shaft part 30 in Figs. 2-4; ¶[0059]) and with a second bearing device (50) (bearing shown in drive shaft part 29 in Figs. 2-4; ¶[0059]), the bearing devices (49, 50) being arranged on both sides of the friction wheel (4), and by means of which bearing devices (49, 50) the drive shaft (44) is rotatable mounted on the main frame (5) (bearings inside 29 and 30 are on either side of 4 and are rotated by 27 in Figs. 2-4),
- a tool holding device (6) (6 in Fig. 1; ¶[0044]), which tool holding device (6) is mounted on a pivot axis (7) (7 in Fig. 1; ¶[0044]) held on the main frame (5) and can be pivoted about the pivot axis (7) between a working position and a release position (6 in Fig. 1 is shown in solid lines for working position and dashed lines for release position; ¶[0044]), wherein the tool holding device (6) is arranged downstream of the friction wheel (4) (6 is downstream from 4 in relation to material 3 flow from right to left in Fig. 1), as viewed in the pass-through direction of the profile (2) (2 in Fig. 1; ¶[0042]) to be manufactured,
- a locking device (11) (11 in Fig. 1; ¶[0046]), which locking device (11) holds in its locking position the tool holding device (6) locked in its working position relative to the main frame (5),
- at least one tool unit (12) (12 in Fig. 1; ¶[0046]), which tool unit (12) is supported on the tool holding device (6), and
- at least one coupling device (51) (33 in Fig. 2; ¶[0060]) is provided, the coupling device (51) having a coupling position (Fig. 2; ¶[0035]) and a decoupling position (Fig. 4;¶[0037]), and that the first bearing device (49) is coupled to the main frame (5) when the coupling device (51) is in the coupling position (bearing inside drive shaft part 30 is coupled to 5 when 33 is coupled as show in Fig. 2).
A guide arrangement (40 in Figs. 3 and 4; ¶[0071]) is shown guiding movement of drive shaft part 30 during changing friction wheel 4 as shown in Figs. 2-4 and described in ¶[0073] through [0075], but VIELHABER does not disclose a cantilever arm on which guide arrangement setting device 40 is arranged as Claim 1 specifies.
LINNERZ teaches a carrier for shaping dies in extrusion presses (Fig. 1; Title).  A cantilever arm (See “Cantilever Arm” annotation added to Fig. 1 of LINNERZ reproduced below.  Fig. 3 shows the arm is cantilevered from frame 1.) extending outwardly from the base frame (1 in Figs. 1 and 2; col. 2, line 34) is arranged perpendicularly to the direction of the extrusion operation (in-and-out of the page in Figs. 1 and 2) such that a saddle and die holder (5 and 6 in Figs. 1 and 2; col. 2, line 45) are guided on a guide arrangement (see “Guide Arrangement” annotation added to Fig. 1 below) to decouple the shaping die from the extrusion press (Fig. 2; Col. 2, line 44 through col. 3, line 23).

    PNG
    media_image1.png
    357
    621
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the extrusion machine disclosed by VIELHABER by adding a cantilever support structure underneath setting device 40 which guides movement of drive shaft part 30 when it is decoupled to exchange extrusion wheel 4 in the same way LINNERZ teaches using a cantilever guide structure to guide movement of saddle 5 when it is decoupled to exchange the shaping die.  A person of ordinary skill would arrange the cantilever arm underneath setting device 40 to support movement of drive shaft part 30 by the cylinder-piston arrangement disclosed in ¶[0070] of VIELHABER in the same way LINNERZ teaches arranging a cantilever arm underneath saddle 5 to guide its movement by a cylinder-piston arrangement (10 and 9 in Figs. 1 and 2; col. 2, lines 51-54).
Regarding Claim 2, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 1 unpatentable.  VIELHABER further discloses, wherein the second bearing device (50) (bearing inside 29 in Figs. 2-4) together with the drive shaft (44) (27 in Figs. 2-4) is arranged in a stationary manner on the main frame (5) (5 in Figs. 2-4).  Drive shaft 27 remains stationary during movement of the bearing inside drive shaft part 30 as shown in Figs. 3 and 4.
Regarding Claim 3, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 1 unpatentable as explained above.  When the cantilever arm is added to support setting device 40 as explained above, the cantilever arm will extend from the main frame 5 on the side facing away from the drive motor (on the left-hand side of base frame 5 in Figs. 2-4) that drives drive shaft 27 in Figs. 2-4.
Regarding Claim 4, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 1 unpatentable as explained above.  When the cantilever arm is arranged underneath setting device 40 as explained above, the cantilever arm will be arranged below the portion of drive shaft 27 held within drive shaft part 30 and part 30 will be guided and supported by the cantilever arm.
Regarding Claim 5, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 1 unpatentable as explained above.  When the cantilever arm is added as explained above, the arm will be held by base frame 5 of VIELHABER in the same way LINNERZ teaches the cantilever arm being held by base frame 1 in Figs. 1-3.
Regarding Claim 6, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 1 unpatentable as explained above.  VIELHABER discloses the extrusion machine, wherein the at least one friction wheel (4) (4 in Figs 1-4) is held on the first bearing device (49) (bearing inside 30 in Figs. 2-4), if necessary with the interposition of a driving ring (47) (34 in Figs. 2-4; ¶[0061]).
Regarding Claim 7, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 1 unpatentable as explained above.  VIELHABER further discloses, wherein a support arrangement (55) is provided and the support arrangement (55) comprises at least one support device (56, 57) (29, 30 and 37 in Figs. 2-4; ¶[0064] and [0065]), which at least one support device (56, 57) is or are arranged on at least one side, preferably on both sides facing away from the friction wheel (4) (29 and 30 are on either side of wheel 4 and 37 extends through wheel 4 into 29 and 30 in Figs. 2-4), of the bearing devices (49, 50) on the drive shaft (44) in a form-fit position in the axial direction (¶[0065]).
Regarding Claim 8, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 7 unpatentable as explained above.  VIELHABER further discloses, wherein the support device (56, 57) comprises at least two support elements (58) (29 and 30 in Figs. 2-4) and the at least two support elements (58) are arranged on the outside of the drive shaft (44) (29 and 30 are arranged on the outside of 27 in Figs. 2-4).
Regarding Claim 9, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 8 unpatentable as explained above.  VIELHABER further discloses, wherein a plurality of groove-shaped first recesses (60) (root of threads 39 in Fig. 3 are grooved shaped recesses; ¶[0065] discloses other types of connection may also be used) arranged spaced apart from one another in the axial direction are provided in the drive shaft (44) (27 in Fig. 3) and a respective first support flange (61) (crests of threads 38 in Fig. 3 are respective support flanges; ¶[0065]) is formed between directly axially adjacent first recesses (60), and wherein the support elements (58) have second recesses (62) (root of threads 38 in Fig. 3) of opposite design and a respective second support flange (63) (crest of threads 39 in Fig. 3) is formed between second recesses (62) arranged directly adjacent in the axial direction.
Regarding Claim 10, VIELHABER discloses a method for changing a friction wheel (4) (Figs. 2-4; ¶[0073] through [0075]) of an extrusion machine (1) (1 in Figs. 2-4) for the continuous manufacture of profiles (2) (2 in Fig. 1) from a moldable extrusion material (3) (3 in Fig. 1), which friction wheel is in drive connection with a drive device (9) (9 in Fig. 1) and is rotatable about a drive axis (8) (8 in Fig. 1) defined by a drive shaft (44) (27 in Figs. 2-4), the method comprising the following steps:
- decoupling a coupling device (51) (33 in Figs. 2-4) located between a first bearing device (49) (bearing shown in 30 in Figs. 2-4) and a main frame (5) (5 in Figs. 2-4) of the extrusion machine (1) and thereby displacing it from its coupling position into its decoupling position (progression from Fig. 3 to 4),
- relatively moving the first bearing device (49) together with the friction wheel (4) (Fig. 4 shows wheel 4 remaining with drive shaft part 29 when wheel 4 is decoupled.  ¶[0074] discloses that either drive shaft part 29 or drive shaft part 30 may be loosened from wheel 4.  If wheel 4 is loosened from drive shaft part 29 as disclosed, wheel 4 would move with drive shaft part 30 when it is moved axially.),
- removing the friction wheel (4) to be changed from the first bearing device (49) and arranging another friction wheel (4) on the first bearing device (49) (¶[0073] through [0075] disclose the process of changing wheel 4),
- adjusting back the first bearing device (49) towards the main frame (5) (drive shaft part 30 is moved back toward main frame 5 to reassemble the machine), and
- coupling the first bearing device (49) to the main frame (5) and in doing so, changing the coupling device (51) from its decoupling position to its coupling position (drive shaft parts 30 and 29 are coupled back together to reassemble the machine).
A guide arrangement (40 in Figs. 3 and 4) is shown guiding movement of drive shaft part 30 during the method of changing friction wheel 4 as disclosed by VIELHABER, but VIELHABER does not disclose a cantilever arm on which guide arrangement setting device 40 is arranged as Claim 10 specifies.
LINNERZ teaches a method of changing the shaping die of an extrusion press using the apparatus as previously explained.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the method disclosed by VIELHABER by adding a cantilever support structure underneath setting device 40 so that movement of drive shaft part 30 away from part 29 in a parallel direction with respect to the drive axis of drive shaft 27 is supported by a cantilever structure as LINNERZ teaches.
Regarding Claim 11, the prior art reference combination of VIELHABER in view of LINNERZ renders the method according to Claim 10 unpatentable as explained above.  VIELHABER further discloses, wherein the drive shaft (44) (27 in Figs. 2-4) and a second bearing device (50) (29 in Figs. 2-4) supporting the drive shaft (44) remain stationary on the main frame (5) (5 in Figs. 2-4) during the friction wheel change process.
Regarding Claim 12, the prior art reference combination of VIELHABER in view of LINNERZ renders the method according to Claim 10 unpatentable as explained above.  When the cantilever arm is arranged underneath setting device 40 as explained above, the cantilever arm will be arranged below the bearing held within drive shaft part 30 and part 30 will be guided and supported by the cantilever arm.
Regarding Claim 13, VIELHABER discloses an extrusion machine (1) (1 in Fig. 1) for the continuous manufacture of profiles (2) (2 in Fig. 1) from a moldable extrusion material (3) (3 in Fig. 1), comprising
- a main frame (5) (5 in Fig. 1),
- a drive unit (45) with a drive device (9) (9 in Figs. 1 and 2) and with a drive shaft (44) (27 in Figs. 2-4), which drive shaft (44) defines a drive axis (8) (8 in Fig. 1);
- at least one friction wheel (4) (4 in Fig. 1) rotatable about the drive shaft (8), which friction wheel (4) is provided with at least one peripheral groove (¶[0045] discloses wheel 4 has a peripheral groove) and is in drive connection with the drive device (9) (¶[0045]),
- a bearing unit (48) with a first bearing device (49) (the bearing shown inside drive shaft part 30 in Figs. 2-4) and with a second bearing device (50) (the bearing shown inside drive shaft part 29 in Figs. 2-4), wherein the bearing devices (49, 50) are arranged on both sides of the friction wheel (4), and by means of which bearing devices (49, 50) the drive shaft (44) is rotatable mounted on the main frame (5) (bearings inside 29 and 30 are on either side of 4 and are rotated by 27 in Figs. 2-4),
- a tool holding device (6) (6 in Fig. 1), which tool holding device (6) is mounted on a pivot axis (7) (7 in Fig. 1) held on the main frame (5) and can be pivoted about the pivot axis (7) between a working position and a release position (6 in Fig. 1 is shown in solid lines for working position and dashed lines for release position), the tool holding device (6) being positioned downstream of the friction wheel (4), as viewed in the pass-through direction of the profile (2) to be manufactured (6 is downstream from 4 in relation to material 3 flow from right to left in Fig. 1),
- a locking device (11) (11 in Fig. 1), which locking device (11) in its locking position holds the tool holding device (6) locked in its working position relative to the main frame (5), and
- at least one tool unit (12) (12 in Fig. 1), which tool unit (12) is supported on the tool holding device (6),
- a support arrangement (55) is provided with a support device (56, 57) (29, 30 and 37 in Figs. 2-4),
- the support device (56, 57) is arranged on the side of the second bearing device (50) facing away from the friction wheel (4) and on the side facing the drive device (9) on the drive shaft (44) in a form-fit position in the axial direction (29 and 30 are on either side of wheel 4 and 37 extends through wheel 4 into 29 and 30 in Figs. 2-4 in form-fit as disclosed in ¶[0065]), and
- the support device (56, 57) comprises at least two support elements (58) (29 and 30 in Figs. 2-4) and the at least two support elements (58) are arranged on the outside of the drive shaft (44) (29 and 30 are arranged on the outside of 27 in Figs. 2-4).
A guide arrangement (40 in Figs. 3 and 4; ¶[0071]) is shown guiding movement of drive shaft part 30 during changing friction wheel 4 as shown in Figs. 2-4 and described in ¶[0073] through [0075], but VIELHABER does not disclose a cantilever arm on which guide arrangement setting device 40 is arranged as Claim 13 specifies.
LINNERZ teaches a method of changing the shaping die of an extrusion press using the apparatus as previously explained.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the method disclosed by VIELHABER by adding a cantilever support structure underneath setting device 40 so that movement of drive shaft part 30 away from part 29 in a parallel direction with respect to the drive axis of drive shaft 27 is supported by a cantilever structure as LINNERZ teaches.
Regarding Claim 14, the prior art reference combination of VIELHABER in view of LINNERZ renders the extrusion machine (1) according to Claim 13 unpatentable as explained above.  VIELHABER further disclose, wherein a plurality of groove-shaped first recesses (60) (root of threads 39 in Fig. 3 are grooved shaped recesses; ¶[0065] discloses other types of connection may also be used) arranged spaced apart from one another in the axial direction are provided in the drive shaft (44) (27 in Fig. 3) and a first support flange (61) (crests of threads 38 in Fig. 3 are respective support flanges; ¶[0065]) is formed in each case between first recesses (60) directly adjacent in the axial direction, and wherein the support elements (58) have second recesses (62) (root of threads 38 in Fig. 3) of opposite design and a second support flange (63) (crest of threads 39 in Fig. 3) is formed in each case between second recesses (62) arranged directly adjacent in the axial direction.
Regarding Claim 15, VIELHABER discloses a method (Figs. 2-4; ¶[0073] through [0075]) for changing a friction wheel (4) (4 in Fig. 1) of an extrusion machine (1) (1 in Fig. 1) for the continuous manufacture of profiles (2) (2 in Fig. 1) from a moldable extrusion material (3) (3 in Fig. 1), which friction wheel is in drive connection with a drive device (9) (9 in Fig. 1) and is rotatable about a drive axis (8) (8 in Fig. 1) defined by a drive shaft (44) (27 in Figs. 2-4), the method comprising the following steps:
- removal of the axial tensioning force applied by a tensioning device (54) between the friction wheel (4) and the drive shaft (44) (¶[0059] discloses drive shaft parts 29 and 30 clamp wheel 4 between them with axial tension.  ¶[0074] discloses parts 29 and 30 are loosened which also loosens drive shaft 27 with respect to wheel 4),
- release of the coupling connection between the drive shaft (44) (27 in Figs. 2-4) and a coupling (46) (28 in Figs. 2-4; ¶[0059]) of a drive unit (45) (¶[0059] discloses a drive unit connected to drive shaft 27.  ¶[0065] discloses the coupling of elements generally within the area of wheel 4 need have easy release to facilitate changing of wheel 4),
- release of the form-fit engagement of at least two support elements (58) (¶[0063] disclose a form-fit connection between drive shaft parts 29, 30 and wheel 4) of a support device (56, 57) with the drive shaft (44),
- displacing the drive shaft (44) in the axial direction relative to a bearing device (49, 50) (Figs. 2-4 shows a portion of drive shaft 27 is displaced along with drive shaft part 30 when part 30 is moved axially away from wheel 4) held on both sides of the friction wheel (4) on a main frame (5),
- removal of the friction wheel (4) to be changed and arranging another friction wheel (4) between the two bearing devices (49, 50),
- adjusting back the drive shaft (44) and coupling the drive shaft (44) to the clutch (46) of the drive unit (45),
- arranging the at least two support elements (58) of the support device (56, 57) on the drive shaft (44) in a form-fit engagement with the drive shaft (44), and
- applying the axial tensioning force between the friction wheel (4) and the drive shaft (44) by means of the tensioning device (54).
A guide arrangement (40 in Figs. 3 and 4) is shown guiding movement of drive shaft part 30 during the method of changing friction wheel 4 as disclosed by VIELHABER, but VIELHABER does not disclose a cantilever arm on which guide arrangement setting device 40 is arranged as Claim 15 specifies.
LINNERZ teaches a method of changing the shaping die of an extrusion press using the apparatus as previously explained.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the method disclosed by VIELHABER by adding a cantilever support structure underneath setting device 40 so that movement of drive shaft part 30 away from part 29 in a parallel direction with respect to the drive axis of drive shaft 27 is supported by a cantilever structure as LINNERZ teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725